Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-6,8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170212829 A1; Bales; Benjamin et al. (hereinafter Bales) in view of US 20140096249 A1 ; Dupont; Laurent et al. (hereinafter Dupont), US 20040025082 A1; Roddy, Nicholas Edward et al. (hereafter Roddy) and US 20170270432 A1; Sachdev; Ravi et al. (hereinafter Sachdev).
Regarding claim 1, Bales teaches A method for automatically addressing anomalous behavior in multi-system operations, comprising: a) based on the model determining that a new execution of the particular type of multi-system operation is anomalous; ( Bales [0027] FIG. 2 illustrates, in block form, a data and process flow for training an artificial neural network to detect defects in source code [0028] FIG. 3 illustrates, in block form, a data and process flow for detecting defects in source code using a trained artificial neural network consistent [55,84,120, fig.1-4, and b) obtaining execution-specific fix information that indicates a fix that was applied to address the anomalous behavior of the new execution; (Bales [0029] FIG. 4 a data and process flow for fixing defects in source code consistent with disclosed embodiments; here we can see the fix information )					obtaining execution-specific fix information for each anomalous execution of a plurality of anomalous executions of the particular type of multi-system operation by repeating steps a) and b) for the plurality of anomalous executions of the particular type of multi- system operation; ( Bales [FIG.2-4]  show a repetitive process that can be applied to a plurality of source codes and a plurality of operations in those corresponding source codes)									training a machine learning engine in a first stage to suggest one or more operation- type-specific fix suggestions based on the history of execution-specific fixes; (Bales [0015] The disclosed methods and systems, in some aspects, train and apply neural networks to detect defects in source code without compiling or interpreting the source code. The disclosed methods and systems, in some aspects, also use neural networks to suggest modifications to source code to repair defects in the source code without compiling or interpreting the source code.  [0045] In addition, the embodiments herein describe a source code repairer that can suggest possible fixes to defects in source code. In some embodiments, the source code repairer trains an artificial neural network using source code with known defects as input to the network and fixes to those defects as the expected outputs. The source code repairer can locate defects within source code using the techniques employed by the source code analyzer, after training the machine learning engine: determining that a particular new execution of the particular type of multi- system operation is anomalous based on the model; using the machine learning engine to obtain a particular operation-type-specific fix suggestion for the particular new execution; (Bales [0092] While FIG. 4 shows source code analyzer 110 providing recurrent auto-fixer 427 to suggestion generator 124, in some embodiments, modules of source code repairer 120 generate recurrent auto-fixer 427. In such embodiments, source code repairer 120 can include modules or components performing operations similar to training data collector 111, training control flow extractor 112, training statement encoder 113 and classifier 114 to train recurrent auto-fixer 427. Also, while FIG. 4 and the above disclosure refers to recurrent auto-fixer 427 as containing one trained recurrent neural network, in some embodiments, recurrent auto-fixer includes a plurality of trained recurrent neural networks where the members of the plurality correspond to a defect type. For example, recurrent auto-fixer 427 can include a first trained recurrent neural network for suggesting changes to address null pointer defects, a second trained recurrent neural network for suggesting changes to address off-by-one errors, a third trained recurrent neural network for suggesting changes to address infinite loops or presenting the particular operation-type-specific fix suggestion to a user for approval or modification; (Bales [0045] In addition, the embodiments herein describe a source code repairer that can suggest possible fixes to defects in source code. In some embodiments, the source code repairer trains an artificial neural network using source code with known defects as input to the network and fixes to those defects as the expected outputs. The source code repairer can locate defects within source code using the techniques employed by the source code analyzer, or by using test cases created by developers. Once defects are located, the source code repairer can make suggestions to the code based on a trained artificial neural network model. The fix suggestions can be automatically integrated into the source code. In some embodiments, the suggestions can be presented to developers in their IDEs, and accepted or declined using a selectable user interface element.[0107] User interface 600 can also include selectable items 630 and 640 which provide the developer an opportunity to accept (selectable item 630) or decline (selectable item 640) the suggested repair provided by suggested code repair element 620. In some embodiments, when a developer selects accept selectable item 630, developer computer system 150 sends a message to source code repairer 120 that the code provided in suggested code repair element 620 is accepted by the developer. Source code repairer 120 can then incorporate the repair in the source code base. Also, following a developer selecting accept selectable item 630, user interface 600 updates to replace the previously defective source code with the source code suggested by suggested code repair element 620. )							based on past executions of a particular type of multi-system operation, generating a model that reflects normal execution of the particular type of multi-system operation;  (Dupont [0025] The system is able to infer potentially damaging activities, whether of unintentional or malicious nature, without requiring the prior definition of the type and characteristics of these activities. It relies on the analysis of potentially massive volumes of heterogeneous electronic data (includes both text-bearing and non-text-bearing records) stored inside or outside any organization. That analysis can be performed either in discrete increments or in real-time. [0164] The present disclosure establishes structural and semantic patterns from the analyzed data and builds a predictive multi-dimensional model of both individual and collective behavior which allows detecting abnormal patterns in these behaviors as well building and continuously maintaining a behavioral model. This model represents assessed behavior which can be either individual behavior or collective behavior. In order to detect anomalies, the system establishes baseline behaviors which are a synthetic representation of communication habits and normal interactions, then assesses deviations by comparing assessed behaviors to such a baseline. This allows the detection of anomalies in recent or past behavior, however the system also attempts to predict behavior in the near future based on the behavioral model. To compute that behavioral model, the disclosure relies on a number of behavioral traits which are dimensions according to which an actor's obtaining a history of execution-specific fixes for the particular type of multi-system operation by… storing the history of execution-specific fixes for the particular type of multi-system operation; (Roddy [0003] Diagnosing failure conditions associated with complex machines, such as systems and subsystems of a locomotive, may be performed by experienced personnel who have in-depth training and experience in working with a particular type of machine. Typically, these experienced individuals may use current and historical information associated with a problem that has been recorded in a written or electronic log... [0006] operational parameters of a machine, such as a locomotive, to be transmitted to a remote control center. The control center may include a database and a processor for analyzing the data to identify a condition of the machine that needs to be repaired. The processor may include a module for diagnosing the failure condition and issuing the recommended fix instruction. The processor may also include a module for analyzing the data indicative of the machine's operational parameters to determine whether the failure condition has repeated. If the failure condition has repeated after the recommended fix has been executed then one aspect of the present invention allows for the associated problem case to be reopened. [12]The fault log may include a substantially complete list of faults of systems and/or subsystems of a particular locomotive 12, including respective times of occurrence and reset times, if any, for example. The fault log may further provide fault description, failure conditions, statistics and any other associated information relating to a fault that may assist personnel of the control center 14, for example, to diagnose the fault or problem and make a recommendation for fixing the problem or fault. Each respective fault may have a predetermined data pack that contains information specific to that fault and may include receiving a modification to the particular operation-type-specific fix suggestion to create a modified operation-type-specific fix; and after receiving the modification, training the machine learning engine in a second stage based on the modified operation-type-specific fix. (Sachdev [0004] the entity may provide data to three models that are trained using supervised and unsupervised machine learning. The training data for the models is 
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional limitations: computer-readable media (Bales [0122] describes programmable limitations)
Regarding claim 2, the combination of Bales, Roddy, Sachdev and Dupont teach The method of Claim 1 further comprising: and responsive to receiving approval from the user, automatically applying a fix based on the fix suggestion. (Bales [0045] In addition, the embodiments herein describe a source code repairer that can suggest possible fixes to defects in source code. In some embodiments, the source code repairer trains an artificial neural network using source code with known defects as input to the network and fixes to those defects as the expected outputs. The source code repairer can locate defects within source code using the techniques employed by the source code analyzer, or by using test cases created by developers. Once defects are located, the source code repairer can make suggestions to the code based on a trained artificial neural network model. The fix suggestions can be automatically integrated into the source code. In some embodiments, the suggestions can be presented to developers in their IDEs, and accepted or declined using a selectable user interface element.[0107] User interface 600 can also include selectable items 630 and 640 which provide the developer an opportunity to accept (selectable item 630) or decline (selectable item 640) the suggested repair provided by suggested code repair element 620. In some embodiments, when a developer selects accept selectable item 630, developer computer system 150 sends a message to source code repairer 120 that the code provided in suggested code repair element 620 is accepted by the 
Corresponding product claim 9 is rejected similarly as claim 2 above. 
Regarding claim 4, the combination of Bales, Roddy, Sachdev and Dupont teach The method of Claim 1 further comprising: without any user approval, automatically applying a fix based on the particular operation-type-specific fix suggestion. (Bales [0037] Accordingly, the present disclosure describes embodiments of a source code analyzer and repairer that employs artificial intelligence and deep learning techniques to identify defects within source code. The embodiments discussed herein offer the advantage over conventional pattern matching static code analysis tools in that they are more effective at finding defects within source code and generate far fewer false positives. For example, embodiments of disclosed in the present disclosure have resulted in false positive rates as low as 3% in some tests. In addition, the embodiments described herein offer the ability to automatically fix some defects in source code, which leads to fewer regression defects. And, as deep learning techniques can be trained continuously over time, the disclosed embodiments can become increasingly more accurate over time and can be customized for a particular software development organization or a particular technical domain.  [0045] In addition, the embodiments herein describe a source code repairer that can suggest possible fixes to defects in source code. In some embodiments, the source code repairer trains an artificial neural network using source code with known defects as input to the network 
Corresponding product claim 11 is rejected similarly as claim 4 above. 
Regarding claim 5, the combination of Bales, Roddy, Sachdev and Dupont teach The method of Claim 1 further comprising: causing each system of a plurality of systems involved in the particular type of multi- system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; and determining that a particular new execution of the particular type of multi-system operation is anomalous by comparing information about the particular new execution, derived from the logs of the plurality of systems, to the model. ( Dupont [0164] The present disclosure establishes structural and semantic patterns from the analyzed data and builds a predictive multi-dimensional model of both individual and collective behavior which allows detecting abnormal patterns in these behaviors as well building and continuously maintaining a behavioral model. This model represents assessed behavior which can be either individual behavior or collective behavior. In order to detect anomalies, the system establishes baseline behaviors which are a synthetic representation of 
Corresponding product claim 12 is rejected similarly as claim 5 above. 
Regarding claim 6, the combination of Bales, Sachdev, Roddy and Dupont teach The method of Claim 1 further comprising: causing each system of a plurality of systems involved in the particular type of multi- system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; ( Dupont [0164] The present disclosure establishes structural and semantic patterns from the analyzed data and builds a predictive multi-dimensional model of both individual and collective behavior which allows detecting abnormal patterns in these behaviors as well building and continuously maintaining a behavioral model. This model represents assessed behavior which can be either individual behavior or collective behavior. In order to detect anomalies, the system establishes baseline behaviors which are a synthetic representation of communication habits and normal interactions, then assesses deviations by comparing and using a trained machine learning engine to obtain a particular operation-type-specific fix suggestion for a particular new execution of the particular type of multi-system operation based, at least in part, on information about the particular new execution that is derived from the logs of the plurality of systems. (Bales [0045] In addition, the embodiments herein describe a source code repairer that can suggest possible fixes to defects in source code. In some embodiments, the source code repairer trains an artificial neural network using source code with known defects as input to the network and fixes to those defects as the expected outputs. The source code repairer can locate defects within source code using the techniques employed by the source code analyzer, or by using test cases created by developers. Once defects are located, the source code repairer can make suggestions to the code based on a trained artificial neural network model. The fix suggestions can be automatically integrated into the source code. In some embodiments, the suggestions can be presented to developers in their IDEs, and 
Corresponding product claim 13 is rejected similarly as claim 6 above. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170212829 A1; Bales; Benjamin et al. (hereinafter Bales) in view of US 20140096249 A1 ; Dupont; Laurent et al. (hereinafter Dupont), US 20040025082 A1; Roddy, Nicholas Edward et al. (hereinafter Roddy), 0170270432 A1; Sachdev; Ravi et al. (Sachdev) and US 20190102255 A1; O'Malley; John et al. (hereinafter Malley).
Regarding claim 3, the combination of Bales, Roddy, Sachdev and Dupont teach The method of Claim 2 further comprising: causing future fix suggestions for the particular type of multi-system operation to be automatically applied without requiring user approval. (Bales [0037] Accordingly, the present disclosure describes embodiments of a source code analyzer and repairer that employs artificial intelligence and deep learning techniques to identify defects within source code. The embodiments discussed herein offer the advantage over conventional pattern matching static code analysis tools in that they are more effective at finding defects within source code and generate far fewer false positives. For example, embodiments of disclosed in the present disclosure have resulted in false positive rates as low as 3% in some tests. In addition, the embodiments described herein offer the ability to automatically fix some defects in source code, which leads to fewer regression defects. And, as deep learning techniques can be trained continuously over time, the disclosed embodiments can become increasingly more accurate over time and can be customized for a particular tracking user approvals of fix suggestions for the particular type of multi-system operation; and responsive to user approvals of fix suggestions, for the particular type of multi-system operation, satisfying one of more criteria performing applications/processes ( Malley [0046] In the course of developing illustrative embodiments, it was discovered that current technology does not have the ability to automatically detect user dissatisfaction with a software patch and then apply patch fixes. Illustrative embodiments are able to determine whether an applied software patch is decreasing performance of a client device, generate a fix for 
Corresponding product claim 10 is rejected similarly as claim 3 above. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170212829 A1; Bales; Benjamin et al. (hereinafter Bales) in view of US 20140096249 A1 ; Dupont; Laurent et al. (hereinafter Dupont), US 20040025082 A1; Roddy, Nicholas Edward et al. (hereinafter Roddy), US 20170270432 A1; Sachdev; Ravi et al. (hereinafter Sachdev) and US 20170286473 A1; Shershevsky; Olga et al. (hereinafter Sher). 
 Regarding claim 7, the combination of Bales, Roddy, Sachdev and Dupont teach The method of Claim 6 wherein causing each system of a plurality of systems involved in the particular type of multi-system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation, comprises: ( Dupont [0164] The present disclosure establishes structural and semantic patterns from the analyzed data and builds a predictive multi-dimensional model of both individual and collective behavior which allows detecting abnormal patterns in these behaviors as well building and continuously maintaining a behavioral model. This model represents assessed behavior which can be either individual behavior or collective behavior. In order to detect anomalies, the system establishes baseline behaviors which are a synthetic representation of communication habits and normal interactions, then assesses deviations by comparing assessed behaviors to such a baseline. This allows the detection of anomalies in recent or past behavior, however the system also attempts to predict behavior in the near future based on the behavioral model. To compute that behavioral model, the disclosure relies on a number of behavioral traits which are dimensions according to which an actor's personality and behavior can be reliably measured, and are computed based on a set of behavioral metrics. Actors and their assessed behaviors can then be evaluated on an absolute scale using scores , and on a relative scale using ranking  mechanisms, in order to assess the relevance of any detected anomaly . [0185, 0245, 1081 ] further describes tracking and using past work to detect future anomalies)					but lack explicitly teaching assigning a unique identifier to each execution of the particular type of multi-system operation; and for each execution of the particular type of multi-system operation, causing each system of the plurality of systems to store the unique identifier in association with the logs, generated by the system, for the execution.	assigning a unique identifier to each execution of the particular type of multi-system operation; and for each execution of the particular type of multi-system operation, causing each system of the plurality of systems to store the unique identifier in association with the logs, generated by the system, for the execution. (Sher [0040] Machine-readable storage medium 220 may be encoded with create log instructions 240 to create a log record comprising the unique identifier and the measured metric associated with the action. For example, a log record may be submitted to a log database for aggregation with other measured metrics. Performance analysis reports on the application may then be produced and reviewed by the application developer.  [0050] Log engine 350 may create a log record comprising the unique identifier and a metric associated with the received action. Log engine 350 may further create the log record further comprising a name for the element generated by element engine 340. [FIG.6&8] describes the corresponding process )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bales defect detection methods, Dupont's modeling methods in order to create a further more efficient system and make the addition of Sher's ID and logging methods in order to improve the overall performance of the system using performance review and analysis gain from the logging methods (Sher [0010] As described above, a typical interface for a web application comprises numerous elements, such as images, links, menus, text descriptions, etc. These elements may be associated with commands that may be performed by the application in response to events, such as loading the page, script executions, and/or user actions. Accordingly, as described in detail below, various 
Corresponding product claim 14 is rejected similarly as claim 7 above. 
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 11-15): “As amended, Claim 1 recites: … However, Bales does not teach or describe "using the machine learning engine to obtain a particular operation-type-specific fix suggestion for the particular new execution; presenting the particular operation-type-specific fix suggestion to a user for approval or modification; receiving a modification to the particular operation-type-specific fix suggestion to create a modified operation-type-specific fix; and after receiving the modification, training the machine learning engine in a second stage based on the modified operation-type-specific fix." as claimed. Specifically, Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20170270432 A1; Sachdev; Ravi et al. (hereinafter Sachdev)
Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165